Exhibit 10.4

 

Paul Murphy 25521 COMMERCENTRE DRIVE Chief Executive Officer LAKE FOREST, CA
92630 (949) 462-9300 May 3, 2011

John Cappasola

7 Smoke Tree Dr.

Ladera Ranch, CA 92694

Dear John,

This is an amendment to your original offer of employment letter dated
October 14, 2008. This letter confirms some benefit changes that have taken
place since you began your employment with Del Taco LLC.

Base Salary

As a reminder the Company compensates its employees on a bi-weekly basis. Your
gross salary will be $259,476.88 (paid as $9,979.88 bi-weekly), payable via
direct deposit.

Benefits

In addition to your base salary, you are eligible for the Company’s executive
benefit package. Those standard benefits include the following:

 

  •   Paid Time Off (PTO) accrued at 6.47 per pay period. Paid leave allows
employees time off for vacation, illness or personal matters.

 

  •   Discretionary Bonus up to 75%.

Severance

If the Company terminates you without cause, you will receive a severance amount
equal to one year of base salary, based upon the date of termination within the
given year. The Company will pay the severance in equal installments during a
one-year period, consistent with the Company’s then existing payroll period. The
amount of those payments will decrease (to not less than zero) by the amount of
any compensation you receive during the severance payment period as an employee,
consultant or agent for any individual or entity.

Employee Benefit Plans. After the Separation Date, the Employee shall have the
rights of a former employee, if any, under any employee benefit plans in which
the Employee currently participates. In addition, for a period of 12 months, the
Company shall reimburse the Employee for the cost of obtaining any health
insurance comparable to the Company’s current health insurance plan in which the
Employee participates; provided, that the Company’s obligation to reimburse the
Employee for those costs shall not exceed 125% of the cost to the Company of
providing insurance benefits to the Employee immediately prior to the Separation
Date. At the Company’s request, the Employee shall make the appropriate COBRA
coverage election in order to continue the Employee’s current group health
insurance coverage.

I hope you have found your employment with the Company a rewarding, gratifying
and beneficial experience. It has been a pleasure working with you as we grow
our company together.

Sincerely,

/s/ Paul Murphy, CEO

Del Taco LLC